TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 16, 2014



                                     NO. 03-14-00241-CV


                                Ernest Wayne Rials, Appellant

                                                v.

                               Linda Katherine Rials, Appellee




       APPEAL FROM THE 27TH DISTRICT COURT OF LAMPASAS COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND GOODWIN
       DISMISSED ON AGREED MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on January 24, 2014. The parties

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear their own costs relating to this appeal, both in this Court and the

court below, and this decision shall be certified below for observance.